 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 660 
In the House of Representatives, U. S.,

October 21, 2009
 
RESOLUTION 
Recognizing the distinguished history of the Laurinburg Normal Industrial Institute. 
 
 
Whereas the Laurinburg Normal Industrial Institute (referred to as the Laurinburg Institute) was founded on September 15, 1904, in Laurinburg, North Carolina, by Emmanuel McDuffie and his wife Tinny Etheridge McDuffie at the request of Booker T. Washington of the Tuskegee Institute and William Edwards of the Snow Hill Institute; 
Whereas the Laurinburg Institute is the oldest of only four historically African-American boarding schools still remaining in the United States; 
Whereas the Laurinburg Institute was founded to help provide suitable education and training in the common pursuits of life for African-Americans in the area of Laurinburg, North Carolina; 
Whereas, on September 15, 1906, Emmanuel McDuffie, J.H. Davis, and Robert Leach incorporated the Laurinburg Institute at Laurinburg, North Carolina, for the instruction of African-American teachers and youth in various academic branches of study and in the best methods of theoretical and practical industry applicable to agriculture and the mechanical arts; 
Whereas in 1956, the Laurinburg Institute began to build a new campus, integrated its faculty and student body, expanded its foreign student program, which consisted of students from Russia, Africa, South America, Brazil, Portugal, the Caribbean, and other countries, and further solidified its nationally and internationally recognized athletic and music programs; 
Whereas since 1904, the Laurinburg Institute has graduated students of color, and since 1954 many graduates have finished college or other post-secondary training; 
Whereas the Laurinburg Institute’s distinguished alumni include Sir John Swann, the former Premiere of Bermuda and one of the first blacks to be a head of state in the Western Hemisphere, Joy Johnson, one of the first African-Americans elected to the North Carolina General Assembly after the Reconstruction era, John Birks Dizzy Gillespie, an internationally renowned jazz trumpeter, and Charles Charlie Scott, the first African-American scholarship athlete at the University of North Carolina at Chapel Hill, who later became a National Basketball Association (NBA) All-Star where he played for such teams as the Boston Celtics, Denver Nuggets, Los Angeles Lakers, and Phoenix Suns, winning an NBA championship with the Boston Celtics and a gold medal in the 1968 Summer Olympics; 
Whereas in 2005, the North Carolina General Assembly passed Senate Joint Resolution 1178 which honored the lives of Frank and Sammie McDuffie, who were the second generation of McDuffie’s to serve as administrators of the Institute, and the work of the Laurinburg Institute in producing educators, humanitarians, athletes, and civil rights and leaders; 
Whereas in 2009, the Laurinburg Institute’s President and Chief Executive Officer is Frank Bishop McDuffie, Jr., and his daughter, Frances McDuffie, serves as the Institute’s Vice President and President; and 
Whereas Frank Bishop McDuffie and Fraces McDuffie are the third generation of McDuffie administrators of the Laurinburg Institute: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the distinguished history of the Laurinburg Normal Industrial Institute; 
(2)acknowledges the Laurinburg Institute’s remarkable contribution to the education of African-Americans and other people in the State of North Carolina and the Nation; and 
(3)commends the enterprise and dedication of the McDuffie family in creating and sustaining the Laurinburg Institute. 
 
Lorraine C. Miller,Clerk.
